Exhibit 10.22

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of June 7,
2007 (the “Effective Date”), by and between NEOMAGIC CORPORATION, a Delaware
corporation (the “Company”), and STEVEN P. BERRY (“Employee”).

RECITALS

A. The Company desires to retain the services of Employee, and Employee desires
to be employed by the Company, upon the terms and conditions set forth in this
Agreement.

B. Employee acknowledges that he has had an opportunity to consider this
Agreement and consult with independent advisors of his choosing with regard to
the terms of this Agreement, and enters this Agreement voluntarily and with a
full understanding of its terms.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the Company and Employee agree as follows:

1. Duties and Scope of Employment. Beginning on August 6, 2007 (the “Start
Date”), Employee will serve as the Company’s Vice President of Finance and Chief
Financial Officer. Employee will be responsible for coordinating and supervising
all functional areas and operations of the finance group of the Company, as
directed by the Chief Executive Officer of the Company and including without
limitation the human resources and facilities functions, and shall report to the
Chief Executive Officer. Employee shall devote his full time and attention, with
undivided loyalty, to the business and affairs of the Company during the term of
this Agreement. Employee shall not engage in any other business or job activity
during the term of this Agreement without the Chief Employee Officer’s prior
written consent. Employee shall in good faith perform those duties and functions
as are required by his position and as are determined and assigned to him from
time to time by the Board or its designees.

2. At-Will Employment. The parties agree that Employee’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Employee understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.
However, as described in this Agreement, Employee may be entitled to notice
and/or severance benefits depending upon the circumstances of Employee’s
termination of employment.

3. Compensation. Employee shall receive compensation from the Company for his
services hereunder determined as follows:

(a) Base Salary. The Company agrees to pay to Employee a base salary of $225,000
per year (“Base Salary”), payable in accordance with the Company’s then current
payroll practices and subject to the usual, required withholding. Employee’s
salary will be subject to review and adjustments will be made based upon the
Company’s standard practices.

 

1



--------------------------------------------------------------------------------

(b) Bonuses. Employee shall be eligible to receive bonuses in such amounts and
based upon performance criteria as the Compensation Committee of the Board (the
“Committee”) determines in its discretion following consultation with Employee.
The Employee will receive a signing bonus of $3,325 to be paid within 10 days
after the Effective Date.

(c) Equity. Employee will be eligible to receive awards of stock options,
restricted stock or other equity awards pursuant to any plans or arrangements
the Company may have in effect from time to time. The Committee will determine
in its discretion whether Employee will be granted any such equity awards and
the terms of any such award in accordance with the terms of any applicable plan
or arrangement that may be in effect from time to time. The Committee has
approved granting the Employee options to purchase 85,000 shares of the
Company’s Common Stock, at an exercise price equal to the closing bid price per
share of the Company’s Common Stock on the Nasdaq Global Market on the Start
Date (the “Option”). The Option shall have a vesting commencement date equal to
the Start Date and shall vest as to 25% of the total shares subject to the
Option one year after the Start Date and 1/48 of the total shares subject to the
Option each month thereafter, so that all the shares subject to the Option shall
vest four years after the Start Date.

(d) Change in Control Payment. In the event of a Change in Control, Employee
shall receive a lump sum payment in an amount equal to twelve (12) months of
Employee’s Base Salary, which shall be paid within ten (10) days of the
effective date of such Change in Control. Such payment shall be paid subject to
Employee’s continued employment with the Company through the date of such Change
in Control; provided, however that if Employee’s employment is terminated by the
Company and/or its successors, if any, without Cause or Employee terminates his
employment for Good Reason in connection with a Change in Control, including,
but not limited to, any such termination within 60 days prior to such Change in
Control, Employee shall be entitled to receive the entire Change in Control
payment. The Change in Control payment to be paid pursuant to this Section 3(d)
shall be in addition to any other payments Employee may otherwise be entitled to
receive under Section 6.

4. Employee Benefits. The Company agrees to provide Employee with the following
benefits:

(a) Vacation. Employee shall be entitled to accrue and use paid vacation time
and Company holidays in accordance with the Company’s policies, with the timing
and duration of specific vacations mutually and reasonably agreed to by the
parties hereto.

(b) Additional Benefits. In addition to the foregoing, Employee shall be
eligible to participate in benefit plans, programs, and policies provided to
other Company employees of similar status, on the terms and conditions existing,
and as may be changed from time to time, for participation in those plans,
programs, and policies. The Company reserves the right to cancel or change the
benefit plans and programs it offers to its employees at any time.

 

2



--------------------------------------------------------------------------------

5. Business Expense Reimbursement. Employee shall be authorized to incur
reasonable business expenses in performing his duties under this Agreement,
including, but not limited to, expenses for entertainment, long distance
telephone calls, mobile phone use, lodging, meals, air fare, transportation and
travel. The Company will promptly reimburse Employee for all such reasonable
expenses upon presentation by Employee of an itemized account or other
appropriate documentation of such expenses, in accordance with the Company’s
policies.

6. Termination. Either the Company or Employee may terminate Employee’s
employment in accordance with the provisions of this Section 6. If Employee’s
employment terminates for any reason, then the Company will pay Employee all
earned or accrued but unpaid vacation, expense reimbursements, wages, bonuses,
and other benefits due to Employee under applicable law and any Company-provided
plans, policies, and arrangements as then in effect.

(a) Termination by the Company. Employee’s employment with the Company may be
terminated by the Company for any reason or no reason, with or without Cause or
justification, subject to the following:

(i) In the event that Employee’s employment with the Company is terminated by
the Company for Cause, or due to Employee’s death or Disability, then (A) all
vesting will terminate immediately with respect to Employee’s outstanding equity
awards, (B) all payments of compensation by the Company to Employee hereunder
will terminate immediately (except as to amounts already earned or accrued), and
(C) Employee will only be eligible for severance benefits in accordance with the
Company’s established policies, if any, as then in effect.

(ii) In the event Employee’s employment with the Company is terminated by the
Company for any reason other than a reason set forth in Section 6(a)(i) above,
such termination will be effective upon sixty (60) days’ notice to Employee,
and, subject to Sections 7 and 9, Employee will be entitled to: (A) a lump sum
payment in an amount equal to six (6) months of Employee’s Base Salary,
(B) Company-paid coverage for Employee and Employee’s eligible dependents under
the Company’s Benefit Plans for twelve (12) months following such termination,
and (C) Employee may exercise all vested and outstanding stock options and stock
appreciation rights granted by the Company to Employee until the earliest of:
(a) six (6) months from the effective date of Employee’s termination, (b) the
latest date the stock option or stock appreciation right could have expired by
its original terms under any circumstances, or (c) the tenth (10th) anniversary
of the original date of grant of the stock option or stock appreciation right.

(b) Termination by Employee. Employee may terminate his employment with the
Company for any reason or no reason, with or without cause or justification,
subject to the following:

(i) If Employee’s employment with the Company is terminated by Employee for any
reason other than a reason set forth in Section 6(b)(ii), then (A) all vesting
will terminate immediately with respect to Employee’s outstanding equity awards,
(B) all payments of compensation by the Company to Employee hereunder will
terminate immediately (except as to amounts already earned or accrued), and
(C) Employee will only be eligible for severance benefits in accordance with the

 

3



--------------------------------------------------------------------------------

Company’s established policies, if any, as then in effect. If the Employee gives
at least sixty (60) days’ prior written notice of termination of his employment
with the Company under this Section 6(b)(i), then, notwithstanding
Section 6(b)(i)(A), Employee shall receive acceleration of 6 months vesting of
all outstanding stock options and stock appreciation rights granted by the
Company to the Employee, such acceleration effective as of the 60th day after
Employee has delivered such written notice of termination to the Company.

(ii) In the event Employee resigns from his employment with the Company for Good
Reason, then, subject to Section 7, Employee will become entitled to the
severance payments and benefits set forth in Section 6(a)(ii).

(c) Change in Control Termination. In the event Employee’s employment is
terminated by the Company or its successors, if any, without Cause or Employee
terminates his employment with Good Reason following or in connection with a
Change in Control, including, but not limited to, any such termination within 60
days of such Change in Control, then in lieu of any severance benefits pursuant
to Sections 6(a)(ii) or (b)(ii), Employee shall be entitled to: (A) the Change
in Control payment pursuant to Section 3(d) to the extent it has not yet been
paid, (B) a lump sum payment in an amount equal to nine (9) months of Employee’s
Base Salary, (C) Company-paid coverage for Employee and Employee’s eligible
dependents under the Company’s Benefit Plans for twelve (12) months following
such termination, (D) immediate vesting of all outstanding options, stock
appreciation rights or other similar rights to acquire Company common stock that
are not otherwise vested as of such date shall immediately vest in full, and
(E) Employee may exercise all vested and outstanding stock options and stock
appreciation rights (including stock options and stock appreciation rights that
vest as a result of this Agreement) granted by the Company to Employee until the
earliest of: (a) six (6) months from the effective date of Employee’s
termination, (b) the latest date the stock option or stock appreciation right
could have expired by its original terms under any circumstances, or (c) the
tenth (10th) anniversary of the original date of grant of the stock option or
stock appreciation right.

7. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Sections 6(a)(ii), (b)(ii), or (c) will be subject to Employee
signing and not revoking a Separation Agreement and Release of Claims, the form
of which is attached as Exhibit A of this Agreement. The parties agree to use
the Exhibit A form of agreement, and that no additional terms, separation
agreements, and/or releases will be required. No severance pursuant to such
Section will be paid or provided until the Separation Agreement and Release of
Claims, attached as Exhibit A, becomes effective.

(b) No Duty to Mitigate. Employee will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Employee
may receive from any other source reduce any such payment.

 

4



--------------------------------------------------------------------------------

8. Other Agreements.

(a) Confidentiality Agreement. Employee will execute the Company’s standard
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement and agrees to abide by its terms.

(b) Indemnification Agreement. Employee will execute and become a party to the
Company’s standard form Indemnification Agreement, in the same form of such
agreement as to which the Company is a party with its senior executive officers
and members of its Board.

9. Section 409A.

(a) Distributions. Notwithstanding anything to the contrary in this Agreement,
if Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of
Employee’s termination, and the severance payable to Employee, if any, pursuant
to this Agreement, when considered together with any other severance payments or
separation benefits which may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) will
not and could not under any circumstances, regardless of when such termination
occurs, be paid in full by March 15 of the year following Employee’s
termination, then only that portion of the Deferred Compensation Separation
Benefits which do not exceed the Section 409A Limit (as defined below) may be
made within the first six (6) months following Employee’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit. For these purposes, each severance payment is hereby designated as a
separate payment and will not collectively be treated as a single payment. Any
portion of the Deferred Compensation Separation Benefits in excess of the
Section 409A Limit shall accrue and, to the extent such portion of the Deferred
Compensation Separation Benefits would otherwise have been payable within the
first six (6) months following Employee’s termination of employment, will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Employee’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.

(b) Amendment. This provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and the
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Employee under Section 409A.

10. Definitions.

(a) Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies or arrangements that the Company sponsors (or participates in) and that
immediately prior to Employee’s termination of employment provide Employee
and/or

 

5



--------------------------------------------------------------------------------

Employee’s eligible dependents with medical, dental, and/or vision benefits.
Benefit Plans do not include any other type of benefit (including, but not by
way of limitation, disability, life insurance or retirement benefits). A
requirement that the Company provide Employee and Employee’s eligible dependents
with coverage under the Benefit Plans will not be satisfied unless the coverage
is no less favorable than that provided to senior executives of the Company at
any applicable time during the period Employee is entitled to receive severance
pursuant to Section 6. The Company may, at its option, satisfy any requirement
that the Company provide coverage under any Benefit Plan by (i) reimbursing
Employee’s premiums under Title X of the Consolidated Budget Reconciliation Act
of 1985, as amended (“COBRA”) after Employee has properly elected continuation
coverage under COBRA (in which case Employee will be solely responsible for
electing such coverage for his eligible dependents), or (ii) providing coverage
under a separate plan or plans providing coverage that is no less favorable or
by paying Employee a lump sum payment which is, on an after-tax basis,
sufficient to provide Employee and Employee’s eligible dependents with
equivalent coverage under a third party plan that is reasonably available to
Employee and Employee’s eligible dependents.

(b) Cause. For purposes of this Agreement, “Cause” means (i) the willful failure
by Employee to substantially perform Employee’s material duties under this
Agreement other than a failure resulting from the Employee’s Disability,
(ii) Employee’s conviction of or plea of nolo contendere to the commission of
any felony or gross misdemeanor, but only if such event significantly harms the
Company’s reputation or business; (iii) any fraud, misrepresentation or gross
misconduct by Employee that is materially injurious to the Company; (iv) a
material and willful violation by Employee of a federal or state law or
regulation applicable to the business of the Company which is materially
injurious to the Company, and (v) Employee’s willful breach of a material
provision of this Agreement. The Company will not terminate Employee’s
employment for Cause without first providing Employee with written notice
specifically identifying the acts or omissions constituting the grounds for a
Cause termination and, with respect to clauses (i), (iii) and (v), a reasonable
cure period of not less than thirty (30) business days following such notice. No
act or failure to act by Executive will be considered “willful” unless committed
without good faith and without a reasonable belief that the act or omission was
in the Company’s best interest, as determined by the Company’s Board of
Directors.

(c) Change in Control. For purposes of this Agreement, a “Change in Control”
shall be defined as follows: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; or (ii) the date of the consummation of a merger
or consolidation of the Company with any other corporation that has been
approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iii) the date of
the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets (for these purposes, a substantial sale
or disposition will in no event be considered to occur unless at least sixty
percent (60%) of the total gross fair market value of all of the assets of the
Company are sold or disposed of).

 

6



--------------------------------------------------------------------------------

(d) Disability. For purposes of this Agreement, “Disability” means Employee’s
inability to properly perform his duties by reason of incapacity for a period of
more than ninety (90) consecutive days or one hundred eighty (180) days in any
twelve-month period as the result of a mental or physical condition which, in
the reasonable opinion of a medical doctor selected by the Board, can be
expected to be permanent or to be of an indefinite duration and which renders
Employee unable to carry out the job responsibilities held by, or the tasks
assigned to, Employee immediately prior to the time the disabling condition was
incurred (including, without limitation, if Employee is unable to travel by air
for medical reasons), or which entitles Employee to receive disability payments
under any long-term disability insurance policy which covers Employee.

(e) Good Reason. For purposes of this Agreement, “Good Reason” means Employee’s
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without the Employee’s consent: (i) the assignment to Employee of any
duties, or the reduction of the Employee’s duties, either of which results in a
material diminution of the Employee’s authority, duties, or responsibilities
with the Company in effect immediately prior to such assignment, or the removal
of the Employee from such position and responsibilities; provided, however, that
a reduction in authority, duties, or responsibilities solely by virtue of a
Change in Control shall not constitute “Good Reason” unless such reduction
results in the removal of Employee from his position as Vice President of
Finance and Chief Financial Officer in connection with a Change of Control;
(ii) a material reduction of Employee’s Base Salary (in other words, a reduction
of more than ten percent of Employee’s Base Salary in any one year); (iii) a
material change in the geographic location at which Employee must perform
services (in other words, the relocation of Employee to a facility that is more
than twenty-five (25) miles from Employee’s current location); (iv) the failure
of the Company to obtain assumption of this Agreement by any successor; and
(v) the willful breach by the Company of a material provision of this Agreement.
Employee will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date of such notice.

(f) Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
will mean the lesser of two (2) times: (i) Employee’s annualized compensation
based upon the annual rate of pay paid to Employee during the Company’s taxable
year preceding the Company’s taxable year of Employee’s termination of
employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and
any Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Employee’s employment is
terminated.

 

7



--------------------------------------------------------------------------------

11. Notices. Any notice which either party may wish or be required to give to
the other party pursuant to this Agreement shall be in writing and shall be
either personally served or deposited in the United States mail, registered or
certified and with proper postage prepaid, addressed as follows:

To the Company:

Douglas R. Young, President

NeoMagic Corporation

3250 Jay Street

Santa Clara, CA 95054

To Employee:

Mr. Steven P. Berry

at the home address on file

with the Company from time to time

or to such other address as the parties may designate from time to time by
written notice to the other party given in the above manner. Notice given by
personal service shall be deemed effective upon service. Notice given by
registered or certified mail shall be deemed effective three (3) days after
deposit in the mail.

12. Miscellaneous.

(a) Modifications; Prevailing Agreement. This Agreement, together with
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement and any agreements representing any outstanding equity awards,
represent the entire agreement and understanding between the parties as to the
subject matter herein and supersede all prior agreements and understandings
between the parties relating to the employment of Employee by the Company, and
it may not be changed or terminated orally. No modification, termination or
attempted waiver of any provisions of this Agreement shall be valid unless it is
in a writing signed by the party against whom the same is sought to be enforced.
To the extent any provision of this Agreement conflicts with any other provision
contained in another written agreement between the parties (except a written
amendment to this Agreement), the terms of this Agreement shall prevail.

(b) Enforceability and Severability. If any term of this Agreement is deemed
void, voidable, invalid or unenforceable for any reason, such term shall be
deemed severable from all other terms of this Agreement, which shall continue in
full force and effect.

(c) Arbitration.

(i) General. In consideration of Employee’s service to the Company, its promise
to arbitrate all employment related disputes and Employee’s receipt of the
compensation, pay raises and other benefits paid to Employee by the Company, at
present and in the future, Employee agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Employee’s
service to the Company under this Agreement or otherwise or the termination of

 

8



--------------------------------------------------------------------------------

Employee’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Employee agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Employee
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Employee.

(ii) Procedure. Employee agrees that any arbitration will be administered by the
Judicial Arbitration and Mediation Services (“JAMS”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. All arbitration proceedings shall be held
in Santa Clara County, California. The arbitration proceedings will allow for
discovery according to the rules set forth in the Employment Arbitration Rules
and Procedures of JAMS (the “JAMS Rules”) or California Code of Civil Procedure.
Employee agrees that the arbitrator will have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Employee agrees that the arbitrator will issue a written
decision on the merits. Employee also agrees that the arbitrator will have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law. Employee understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or JAMS except that
with respect to any arbitration Employee initiates, Employee will pay the amount
Employee would have otherwise been required to pay to file a claim in court.
Employee agrees that the arbitrator will administer and conduct any arbitration
in a manner consistent with the Rules and that to the extent that the Rules
conflict with the Rules, the Rules will take precedence.

(iii) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between Employee and the Company.
Accordingly, except as provided for by the Rules, neither Employee nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted. The prevailing party in any
arbitration proceeding shall be entitled to recover from the losing party all
costs that it has incurred as a result of such proceeding, including but not
limited to, all reasonable travel costs and reasonable attorneys’ fees.

(iv) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Employee agrees that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party will be entitled to recover reasonable costs and
attorneys’ fees.

 

9



--------------------------------------------------------------------------------

(v) Administrative Relief. Employee understands that this Agreement does not
prohibit Employee from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Employee from
pursuing court action regarding any such claim.

(vi) Voluntary Nature of Agreement. Employee acknowledges and agrees that
Employee is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and that Employee has
asked any questions needed for Employee to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
EMPLOYEE IS WAIVING EMPLOYEE’S RIGHT TO A JURY TRIAL. Finally, Employee agrees
that Employee has been provided an opportunity to seek the advice of an attorney
of Employee’s choice before signing this Agreement.

(d) Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Employee upon Employee’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Employee to receive any
form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Employee’s
right to compensation or other benefits will be null and void.

(e) Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

(f) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(g) Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(h) Governing Law. This Agreement and all remedies hereunder shall be construed
and enforced in accordance with the laws of the State of California (with the
exception of its conflict of laws provisions).

(i) Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Faxed signatures shall be deemed to be original signatures and
shall be effective.

 

10



--------------------------------------------------------------------------------

(j) Acknowledgment. Employee acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date first set forth above.

 

EMPLOYEE     NEOMAGIC CORPORATION /S/    STEVEN P. BERRY              
/S/    DOUGLAS R. YOUNG         Steven P. Berry    

Douglas R. Young,

President and CEO

 

11



--------------------------------------------------------------------------------

EXHIBIT A

TO EMPLOYMENT AGREEMENT OF STEVEN P. BERRY

 

12



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (“Separation Agreement”) is made
by and between NeoMagic Corporation (the “Company”), and Steven P. Berry
(“Employee”).

WHEREAS, Employee is employed by the Company;

WHEREAS, the Company and Employee have entered into an Employment, Confidential
Information, Invention Assignment and Arbitration Agreement (the
“Confidentiality Agreement”);

WHEREAS, the Company and Employee have entered into an Employment Agreement,
dated                                  (the “Employment Agreement”);

WHEREAS, Employee’s employment with the Company will terminate effective
                         (the “Termination Date”); and

WHEREAS, pursuant to the terms of the Employment Agreement, Employee’s receipt
of certain separation benefits is conditioned upon the execution of this
Separation Agreement;

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:

1. Consideration. Provided that Employee does not revoke this Agreement prior to
the Effective Date, the Company agrees to pay Employee severance pay and other
benefits, as well as provide for accelerated vesting and an extension of the
exercise period on Employee’s outstanding options, pursuant to Section 6 of the
Employment Agreement.

2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. The Company
acknowledges that Employee has returned all Company property and confidential
information that needs to be returned.

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee once the above noted payments and benefits are
received.

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on his behalf and his executors, heirs, family members
and assigns, hereby fully and forever releases the Company and its officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns,
from, and agrees not to sue concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Termination Date, without
limitation,

 

13



--------------------------------------------------------------------------------

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and Labor Code section 201, et seq.
and section 970, et seq.;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Separation Agreement or to any rights Employee has to indemnification under
the Company’s charter documents, applicable law or pursuant to the
Indemnification Agreement between himself and the Company.

(h) Waiver of Claims Under ADEA. Employee acknowledges that the general release
in this Separation Agreement is intended to constitute a complete waiver and
release of, among other things, all rights or claims that Employee may have
under the federal Age Discrimination in Employment Act (“ADEA”). Employee
acknowledges and agrees that he is receiving money and/or benefits under the
terms of the Employment Agreement and this Separation Agreement to which he
would not otherwise be entitled, and that he has been advised of his right to
seek advice regarding the terms and legal effect of this Separation Agreement
with legal counsel of his own choosing. In addition, Employee acknowledges that
he has been advised of his right to

 

14



--------------------------------------------------------------------------------

have at least twenty-one (21) days from his receipt of this Separation Agreement
to consider this Separation Agreement before signing it, and that he may revoke
this Separation Agreement within seven (7) days after signing it by giving the
Company written notice of his intent to revoke. This Separation Agreement,
therefore, shall not become effective until the revocation period has expired.

5. Company Release of Claims. The Company, on behalf of its respective officers,
directors, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, agents, and assigns hereby
fully and forever releases Employee and his respective heirs, family members,
executors, agents, and assigns from, and agrees not to sue concerning, any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that it may
possess arising from any omissions, acts or facts that have occurred up until
and including the Termination Date.

6. Civil Code Section 1542. The Parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Separation Agreement. Employee and the Company acknowledge that they have been
advised by legal counsel and are familiar with the provisions of California
Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

7. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

8. Confidentiality. The Parties agree that this Agreement may be filed as an
exhibit to the Company’s 10-Q for the period during which this Agreement becomes
effective.

9. No Cooperation. Employee agrees he will not act in any manner that might
damage the business of the Company. Employee agrees that he will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

 

15



--------------------------------------------------------------------------------

10. Non-Solicitation. Employee agrees that for a period of twenty-four
(24) months immediately following the Termination Date, Employee will not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s (or any of its subsidiary companies no matter where located) employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage, take away or hire employees of the Company, either
for himself or any other person or entity. To the extent this provision
conflicts with any provision in any other agreement between the parties,
including the Confidentiality Agreement, the provision in this Separation
Agreement shall prevail.

11. Non-Disparagement. Employee agrees to refrain from any defamation, libel or
slander of the Company, and the Parties each agree to refrain from tortious
interference with the contracts and relationships of the other. All inquiries by
potential future employers of Employee will be directed to the Company’s Vice
President of Finance. Upon inquiry, the Company shall only state the following:
Employee’s last position and dates of employment.

12. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with entering into this Separation
Agreement.

13. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Separation Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration in Santa Clara County
before the American Arbitration Association under its California Employment
Dispute Resolution Rules, pursuant to Section 12(c) of the Employment Agreement.

14. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Separation Agreement.
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Separation Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

15. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Separation Agreement. Neither party has relied
upon any representations or statements made by the other party hereto which are
not specifically set forth in this Separation Agreement.

16. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Separation
Agreement shall continue in full force and effect without said provision.

17. Entire Agreement. This Separation Agreement, along with the Employment
Agreement, any outstanding equity awards, the Indemnification Agreement and the
Confidentiality Agreement (to the extent the Confidentiality Agreement does not
conflict with this Separation Agreement) represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company, and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and
Employee’s compensation by the Company.

 

16



--------------------------------------------------------------------------------

18. No Oral Modification. This Separation Agreement may only be amended in
writing signed by Employee and the President of the Company.

19. Governing Law. This Separation Agreement shall be governed by the laws of
the State of California.

20. Effective Date. This Separation Agreement is effective after it has been
signed by both Parties and after seven (7) days have passed since Employee has
signed the Separation Agreement (the “Effective Date”), unless revoked by
Employee within seven (7) days after the date the Separation Agreement was
signed by Employee.

21. Counterparts. This Separation Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Faxed signatures shall be deemed to be original signatures and
shall be effective.

22. Voluntary Execution of Agreement. This Separation Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

(a) They have read this Separation Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Separation Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Separation Agreement and
of the releases it contains;

(d) They are fully aware of the legal and binding effect of this Separation
Agreement.

IN WITNESS WHEREOF, the Parties have executed this Separation Agreement on the
respective dates set forth below.

 

              Date

Employee:

 

          Steven P. Berry     Date

 

17